                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                        )
                                                   )
                 Plaintiff,                        )
                                                   )
        vs.                                        )      Case No.: 18-3210-CV-S-BP-P
                                                   )
JAMES SIGMAN,                                      )
                                                   )
                 Defendant.                        )

                  MOTION TO AMEND PRETRIAL SCHEDULING ORDER

        COME NOW the Plaintiff, Harry Scheina, III, by and through Christopher J. Swatosh, his

counsel of record, and request that the Court amend the Pretrial Scheduling Order [Doc. 10]. As

grounds for his motion, Plaintiff states to the Court as follows.

        1.       Counsel for Plaintiff was retained in late August/early September. Plaintiff is

currently incarcerated and lives in Maryville, Missouri, which is nearly 6 hours away from

Plaintiffs counsel. Needless to say, confidential communication is extremely limited and difficult

to achieve, given the distance. Further, many of the witnesses of Plaintiff are people who are also

incarcerated. However, many of those witnesses whereabouts remains unknown to counsel,

which makes preparation extremely time consuming and difficult.

        2.       The Plaintiff requests that the Pretrial Scheduling Order being amended by

allowing until January 16, 2019 to add additional parties and/or amended pleadings.

        3.       Counsel has been in communication with opposing counsel and opposing counsel

does not object to Plaintiffs request to extend the deadline for amended pleading to January 16,

2019.




                                          1
              Case 6:18-cv-03210-BP Document 17 Filed 12/17/18 Page 1 of 2
        4.      This motion is not made for the purpose of hindrance or delay, but in the interest

of justice, and all parties hereto agree.

        WHEREFORE, based upon the above and foregoing, Plaintiff moves this Court to adopt

an amended Pretrial Scheduling Order as outlined above.

                                            Respectfully submitted,


                                            /s/Christopher J. Swatosh______________________
                                            Christopher John Swatosh              #45845
                                            200 E. Washington
                                            P.O. Box 190
                                            Ava, MO 65608
                                            (417) 683-2987
                                            CSwatosh@GetGoin.net
                                            Attorney for Plaintiff




                                         2
             Case 6:18-cv-03210-BP Document 17 Filed 12/17/18 Page 2 of 2
